DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-20 are the current claims hereby under examination and pending in the instant application.

Priority
	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "valves 54." Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  
In para 0046, line 24, “second flat surface 206” should read “second flat surface 208”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakade et al. (US 2012/0220832), hereinafter Nakade, further in view of Kanou et al. (US 5,606,827), hereinafter Kanou, and further in view of Chung et al. (US 10,405,732), hereinafter Chung.


    PNG
    media_image1.png
    714
    1155
    media_image1.png
    Greyscale
Regarding claim 1, Nakade teaches a steering assembly of a medical device (endoscope 1; fig 1), the steering assembly comprising: a handle (operation section 3; fig 1) having a recess (inherent inside of operation section casing 11 and holding section casing 12; fig 1); first (operation wires 27; fig 2) and second wire segments (operation wires 27; fig 2) configured to steer a sheath (bending section 7; fig 1) coupled to the steering assembly in first (“The bending operation transmission mechanism 20 includes a first pulley 22A used to bend the bending section 7 in the left-and-right directions” [para 0050]; “The bending section 7 is bent the left-and-right directions by rotating the first bending operation knob 16A.” [para 0049]; fig 2) and second directions (“The bending operation transmission mechanism 20 includes a first pulley 22A used to bend the bending section 7 in the left-and-right directions” [para 0050]; “The bending section 7 is bent the left-and-right directions by rotating the first bending operation knob 16A.” [para 0049]; fig 2). Nakade does not explicitly teach first and second wire guides disposed within the recess, wherein at least one of the first or second wire guides is keyed to the recess to prevent rotation of the first or second wire guide within the recess.
However, Kanou teaches first (wire guide 20; fig 2) and second wire guides (wire guide 20; fig 2) disposed within the recess (fig 2), wherein at least one of the first (wire guide 20; fig 2) or second wire guides (wire guide 20; fig 2) is keyed to the recess (“The limiting wall 16 serves to prevent dislodging of the wire guide 20 (see FIG. 1)” [col 4, lines 28-29]) to prevent rotation of the first or second wire guide within the recess (fig 2).

    PNG
    media_image2.png
    644
    850
    media_image2.png
    Greyscale
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of Nakade to further include first and second wire guides disposed within the recess, wherein at least one of the first or second wire guides is keyed to the recess to prevent rotation of the first or second wire guide within the recess based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6]. Modified Nakade in view of Kanou does not explicitly teach wherein the first wire segment passes through a first gap between the first wire guide and the second wire guide, and the second wire segment passes through a second gap between the first wire guide and the second wire guide, and wherein neither of the first nor the second gap occupy any overlapping space. 
Furthermore, Chung teaches wherein the first wire segment (transmission wire 1212a; fig 3A-C) passes through a first gap (fig 3A-C) between the first wire guide (two-step pulley member 1211; fig 3A-C) and the second wire guide (two-step pulley member 1211; fig 3A-C), and the second wire segment (transmission wire 1212a; fig 3A-C) passes through a second gap (fig 3A-C) between the first wire guide (two-step pulley member 1211; fig 3A-C) and the 
    PNG
    media_image3.png
    904
    950
    media_image3.png
    Greyscale
second wire guide (two-step pulley member 1211; fig 3A-C), and wherein neither of the first nor the second gap occupy any overlapping space (fig 3A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein the first wire segment passes through a first gap between the first wire guide and the second wire guide, and the second wire segment passes through a second gap between the first wire guide and the second wire guide, and wherein neither of the first nor the second gap occupy any overlapping space based on the teachings of Chung, as a way to provide an endoscope device capable of improving position control [col 2, lines 8-9].

Regarding claim 2, Nakade, Kanou and Chung teach the limitations to claim 1 described above. Nakade further teaches the steering assembly (endoscope 1; fig 1) further comprising: third (operation wires 27; fig 2) and fourth wire segments (operation wires 27; fig 2) configured to steer the sheath in third (“a second pulley 22B used to bend the bending section 7 in the up-and-down directions.“ [para 0049]; “The bending section 7 is bent the up-
    PNG
    media_image4.png
    960
    861
    media_image4.png
    Greyscale
and-down directions by rotating the second bending operation knob 16B” [para 0049]; fig 2) and fourth directions (“a second pulley 22B used to bend the bending section 7 in the up-and-down directions.“ [para 0049]; “The bending section 7 is bent the up-and-down directions by rotating the second bending operation knob 16B” [para 0049]; fig 2). The combination of Nakade, Kanou and Chung does not explicitly teach a third wire guide.
However, Kanou teaches a third wire guide (wire guide 20; fig 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include a third wire guide based on the teachings of Kanou, as a way to provide as a way to prevent dislodging of a wire guide [col 2, lines 4-6]. Modified Nakade in view of Kanou does not explicitly teach wherein the third wire segment passes through a third gap between the second wire guide and the third wire guide, and the fourth wire passes through a fourth gap between the second wire guide and the third wire guide.
Furthermore, Chung teaches wherein the third wire segment passes (transmission wire 1212a; fig 3A-C) through a third gap (fig 3A-C; see annotated fig above) between the second wire guide (two-step pulley member 1211; fig 3A-C) and the third wire guide (two-step pulley member 1211; fig 3A-C), and the fourth wire passes (transmission wire 1212a; fig 3A-C) through a fourth gap (fig 3A-C) between the second wire guide (two-step pulley member 1211; fig 3A-C) and the third wire guide (two-step pulley member 1211; fig 3A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein the third wire segment passes through a third gap between the second wire guide and the third wire guide, and the fourth wire passes through a fourth gap between the second wire guide and the third wire guide based on the teachings of Chung, as a way to provide an endoscope device capable of improving position control [col 2, lines 8-9].


    PNG
    media_image5.png
    699
    1067
    media_image5.png
    Greyscale
Regarding claim 3, Nakade, Kanou and Chung teach the limitations to claim 1 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein the first gap and the second gap are offset from one another.
However Kanou teaches wherein the first gap (fig 4C-D) and the second gap (fig 4C-D) are offset from one another (fig 4C-D; see annotated fig).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein the first gap and the second gap are offset from one another based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6].

Regarding claim 4, Nakade, Kanou and Chung teach the limitations to claim 1 described above. Nakade further teaches wherein the first (operation wires 27; fig 2) and second wire segments (operation wires 27; fig 2) are configured to control left/right movement of the sheath (“The bending operation transmission mechanism 20 includes a first pulley 22A used to bend the bending section 7 in the left-and-right directions” [para 0050]; “The bending section 7 is bent the left-and-right directions by rotating the first bending operation knob 16A.” [para 0049]; fig 2) coupled to the steering assembly (endoscope 1; fig 1).

Regarding claim 5, Nakade, Kanou and Chung teach the limitations to claim 2 described above. Nakade further teaches wherein the third (operation wires 27; fig 2) and fourth wire segments (operation wires 27; fig 2) are configured to control up/down movement of the sheath (“a second pulley 22B used to bend the bending section 7 in the up-and-down directions.“ [para 0049]; “The bending section 7 is bent the up-and-down directions by rotating the second bending operation knob 16B” [para 0049]; fig 2) coupled to the steering assembly (endoscope 1; fig 1).

	Regarding claim 6, Nakade, Kanou and Chung teach the limitations to claim 2 described above. Nakade further teaches wherein none of the first (fig 2; see annotated fig above), second (fig 2; see annotated fig above), third (fig 2; see annotated fig above) or fourth gaps (fig 2; see annotated fig above) occupy any overlapping space (fig 2; see annotated fig above).

Regarding claim 7, Nakade, Kanou and Chung teach the limitations to claim 2 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein the first wire guide includes a first opening for receiving a first axle component, the second wire guide includes a second opening for receiving a second axle component, and the third wire guide includes a third opening for receiving a third axle component, and each of the first, second, and third openings has a different diameter.
However, Kanou teaches wherein the first wire guide (wire guide 20; fig 2) includes a first opening (shaft hole 10a; fig 3) for receiving a first axle component (“output shaft (not shown) in a shaft hole 10a” [col 3, lines 61-62]), the second wire guide (wire guide 20; fig 2)  includes a second opening (shaft hole 10a; fig 3) for receiving a second axle component component (“output shaft (not shown) in a shaft hole 10a” [col 3, lines 61-62]), and the third wire guide (wire guide 20; fig 2) includes a third opening (shaft hole 10a; fig 3) for receiving a third axle component component (“output shaft (not shown) in a shaft hole 10a” [col 3, lines 61-62]), and each of the first, second, and third openings has a different diameter (shaft hole 10a; fig 3). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein the first wire guide includes a first opening for receiving a first axle component, the second wire guide includes a second opening for receiving a second axle component, and the third wire guide includes a third opening for receiving a third axle component, and each of the first, second, and third openings has a different diameter based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6]. Moreover, it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art, since such a modification would have involved a mere change in the size of a component. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 8, Nakade, Kanou and Chung teach the limitations to claim 1 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein each of the first and second wire guides is keyed to the recess to prevent rotation relative to the recess when disposed therein. 
However, Kanou teaches wherein each of the first (wire guide 20; fig 2) and second wire guides (wire guide 20; fig 2) is keyed to the recess (“The limiting wall 16 serves to prevent dislodging of the wire guide 20 (see FIG. 1)” [col 4, lines 28-29]) to prevent rotation relative to the recess when disposed therein (fig 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein each of the first and second wire guides is keyed to the recess to prevent rotation relative to the recess when disposed therein based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6].

Regarding claim 9, Nakade, Kanou and Chung teach the limitations to claim 2 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein each of the first, second, and third wire guides is disposed in the recess.
However, Chung teaches wherein each of the first (two-step pulley member 1211; fig 3A-C), second (two-step pulley member 1211; fig 3A-C), and third wire guides (two-step pulley member 1211; fig 3A-C) is disposed in the recess (inherent inside of knob driving part 100; fig 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein each of the first, second, and third wire guides is disposed in the recess based on the teachings of Chung, as a way to provide an endoscope device capable of improving position control [col 2, lines 8-9].

Regarding claim 10, Nakade, Kanou and Chung teach the limitations to claim 2 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein each of the first, second, and third wire guides is keyed to the recess to prevent rotation relative to the recess when disposed therein.
However, Kanou teaches wherein each of the first (wire guide 20; fig 2), second (wire guide 20; fig 2), and third wire guides (wire guide 20; fig 2) is keyed to the recess (“The limiting wall 16 serves to prevent dislodging of the wire guide 20 (see FIG. 1)” [col 4, lines 28-29]) to prevent rotation relative to the recess when disposed therein (fig 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein each of the first, second, and third wire guides is keyed to the recess to prevent rotation relative to the recess when disposed therein based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6].

Regarding claim 11, Nakade, Kanou and Chung teach the limitations to claim 2 described above. Nakade teaches a first pulley (first pulley 22A; fig 2) coupled to the first (operation wires 27; fig 2) and second wire segments (operation wires 27; fig 2), a second pulley (second pulley 22B; fig 2) coupled the third (operation wires 27; fig 2) and fourth wire segments (operation wires 27; fig 2). The combination of Nakade, Kanou and Chung does not explicitly teach the first pulley being disposed between the first wire guide and the second wire guide, the second pulley being disposed between the second wire guide and the third wire guide.
However, Kanou teaches the first pulley (“rotational power from a motor (not shown)” [col 3, line 60]) being disposed between the first wire guide (wire guide 20; fig 2) and the second wire guide (wire guide 20; fig 2), the second pulley (“rotational power from a motor (not shown)” [col 3, line 60])  being disposed between the second wire guide (wire guide 20; fig 2) and the third wire guide (wire guide 20; fig 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include the first pulley being disposed between the first wire guide and the second wire guide, the second pulley being disposed between the second wire guide and the third wire guide based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6].

Regarding claim 12, Nakade, Kanou and Chung teach the limitations to claim 11 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein a thickness of the first pulley maintains the first and the second gaps.
However, Chung teaches wherein a thickness (fig 3A-C) of the first pulley (two-step pulley member 1211; fig 3A-C) maintains the first (fig 3A-C; see annotated fig above) and the second gaps (fig 3A-C; see annotated fig above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein a thickness of the first pulley maintains the first and the second gaps based on the teachings of Chung, as a way to provide an endoscope device capable of improving position control [col 2, lines 8-9].

Regarding claim 13, Nakade, Kanou and Chung teach the limitations to claim 12 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein a thickness of the second pulley maintains the third and the fourth gaps.
However, Chung teaches wherein a thickness (fig 3A-C) of the second pulley (two-step pulley member 1211; fig 3A-C) maintains the third (fig 3A-C; see annotated fig above) and the fourth gaps (fig 3A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein a thickness of the second pulley maintains the third and the fourth gaps based on the teachings of Chung, as a way to provide an endoscope device capable of improving position control [col 2, lines 8-9].

Regarding claim 14, Nakade, Kanou and Chung teach the limitations to claim 1 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein the first wire guide has first and second offset surfaces that define first portions of the first and the second gaps, respectively, and wherein the second wire guide has third and fourth offset surfaces that define second portions of the first and second gaps, respectively.
However, Kanou teaches wherein the first wire guide (wire guide 20; fig 2) has first (fixing portions 24b; fig 2) and second offset surfaces (upper parts 12c; fig 4C-D) that define first portions of the first (fig 2) and the second gaps (fig 2), respectively, and wherein the second wire guide (wire guide 20; fig 2) has third (fixing portions 24b; fig 2) and fourth offset surfaces (upper parts 12c; fig 4C-D) that define second portions of the first (fig 2) and second gaps (fig 2), respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein the first wire guide has first and second offset surfaces that define first portions of the first and the second gaps, respectively, and wherein the second wire guide has third and fourth offset surfaces that define second portions of the first and second gaps, respectively based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6].

Regarding claim 15, Nakade, Kanou and Chung teach the limitations to claim 1 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein the first wire guide has a first step surface extending from the first offset surface to the second offset surface, and wherein the second wire guide has a second step surface extending from the third offset surface to the fourth offset surface, and wherein the first and second step surfaces define third portions of the first and second gaps, respectively.
However, Kanou teaches wherein the first wire guide (wire guide 20; fig 2) has a first step surface (fig 2) extending from the first offset surface (fixing portions 24b; fig 2) to the second offset surface (upper parts 12c; fig 4C-D), and wherein the second wire guide (wire guide 20; fig 2) has a second step surface (fig 4C-D) extending from the third offset surface (fixing portions 24b; fig 2) to the fourth offset surface (upper parts 12c; fig 4C-D), wherein the first (fixing portions 24b; fig 2) and second step surfaces (upper parts 12c; fig 4C-D) define third portions of the first (fig 2) and second gaps (fig 2), respectively.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein the first wire guide has a first step surface extending from the first offset surface to the second offset surface, and wherein the second wire guide has a second step surface extending from the third offset surface to the fourth offset surface, and wherein the first and second step surfaces define third portions of the first and second gaps, respectively based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6]. 

Regarding claim 16, Nakade teaches a steering assembly of a medical device (endoscope 1; fig 1), the steering assembly comprising: a handle (operation section 3; fig 1); first (operation wires 27; fig 2) and second wire segments (operation wires 27; fig 2) configured to control movement of a sheath (bending section 7; fig 1) coupled to the handle in first (“The bending operation transmission mechanism 20 includes a first pulley 22A used to bend the bending section 7 in the left-and-right directions” [para 0050]; “The bending section 7 is bent the left-and-right directions by rotating the first bending operation knob 16A.” [para 0049]; fig 2) and second directions(“The bending operation transmission mechanism 20 includes a first pulley 22A used to bend the bending section 7 in the left-and-right directions” [para 0050]; “The bending section 7 is bent the left-and-right directions by rotating the first bending operation knob 16A.” [para 0049]; fig 2); and third (operation wires 27; fig 2) and fourth wire segments (operation wires 27; fig 2) configured to control movement of the sheath (bending section 7; fig 1) in third (“a second pulley 22B used to bend the bending section 7 in the up-and-down directions.“ [para 0049]; “The bending section 7 is bent the up-and-down directions by rotating the second bending operation knob 16B” [para 0049]; fig 2) and fourth directions (“a second pulley 22B used to bend the bending section 7 in the up-and-down directions.“ [para 0049]; “The bending section 7 is bent the up-and-down directions by rotating the second bending operation knob 16B” [para 0049]; fig 2). Nakade does not explicitly teach first, second, and third wire guides disposed in the handle, wherein at least one of the first, the second, or the third wire guide is constrained by an axle.
However, Kanou teaches first (wire guide 20; fig 2), second (wire guide 20; fig 2), and third wire guides (wire guide 20; fig 2) disposed in the handle (fig 2), wherein at least one of the first (wire guide 20; fig 2), the second (wire guide 20; fig 2), or the third wire guide (wire guide 20; fig 2) is constrained by an axle (“output shaft (not shown) in a shaft hole 10a” [col 3, lines 61-62]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of Nakade to further include first, second, and third wire guides disposed in the handle, wherein at least one of the first, the second, or the third wire guide is constrained by an axle based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6]. Modified Nakade in view of Kanou does not explicitly teach wherein: the first wire segment passes through a first gap between the first wire guide and the second wire guide; the second wire segment passes through a second gap between the first wire guide and the second wire guide; the third wire segment passes through a third gap between the second wire guide and the third wire guide; and the fourth wire segment passes through a fourth gap between the second wire guide and the third wire guide.
Furthermore, Chung teaches wherein: the first wire segment (transmission wire 1212a; fig 3A-C) passes through a first gap (fig 3A-C; see annotated fig above) between the first wire guide (two-step pulley member 1211; fig 3A-C) and the second wire guide (two-step pulley member 1211; fig 3A-C); the second wire segment (transmission wire 1212a; fig 3A-C) passes through a second gap (fig 3A-C; see annotated fig above) between the first wire guide (two-step pulley member 1211; fig 3A-C) and the second wire guide (two-step pulley member 1211; fig 3A-C); the third wire segment (transmission wire 1212a; fig 3A-C) passes through a third gap (fig 3A-C; see annotated fig above) between the second wire guide (two-step pulley member 1211; fig 3A-C) and the third wire guide (two-step pulley member 1211; fig 3A-C); and the fourth wire segment (transmission wire 1212a; fig 3A-C) passes through a fourth gap (fig 3A-C) between the second wire guide (two-step pulley member 1211; fig 3A-C) and the third wire guide (two-step pulley member 1211; fig 3A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein: the first wire segment passes through a first gap between the first wire guide and the second wire guide; the second wire segment passes through a second gap between the first wire guide and the second wire guide; the third wire segment passes through a third gap between the second wire guide and the third wire guide; and the fourth wire segment passes through a fourth gap between the second wire guide and the third wire guide based on the teachings of Chung, as a way to provide an endoscope device capable of improving position control [col 2, lines 8-9].

Regarding claim 17, Nakade, Kanou and Chung teach the limitations to claim 16. described above. Nakade further teaches wherein none of the first (fig 2; see annotated fig above), the second (fig 2; see annotated fig above), the third (fig 2; see annotated fig above), or the fourth gaps (fig 2; see annotated fig above) occupy any overlapping space (fig 2; see annotated fig above). 

Regarding claim 18, Nakade, Kanou and Chung teach the limitations to claim 17 described above. The combination of Nakade, Kanou and Chung does not explicitly teach wherein the first gap and the second gap are offset from one another.
However, Kanou teaches wherein the first gap (fig 4C-D) and the second gap (fig 4C-D) are offset from one another (fig 4C-D; see annotated fig above).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include wherein the first gap and the second gap are offset from one another based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6].

Regarding claim 19, Nakade teaches a steering assembly of a medical device (endoscope 1; fig 1), the steering assembly (endoscope 1; fig 1) comprising a first pulley (first pulley 22A; fig 2) having first (operation wires 27; fig 2) and second wires (operation wires 27; fig 2), a second pulley (second pulley 22B; fig 2) having third (operation wires 27; fig 2) and fourth wires (operation wires 27; fig 2). Nakade does not explicitly teach wherein the first pulley is disposed between the first and second wire guides; and wherein the second pulley is disposed between the second and third wire guides.
However, Kanou teaches wherein the first pulley (“rotational power from a motor (not shown)” [col 3, line 60]) is disposed between the first (wire guide 20; fig 2) and second wire guides (wire guide 20; fig 2); and wherein the second pulley (“rotational power from a motor (not shown)” [col 3, line 60]) is disposed between the second (wire guide 20; fig 2) and third wire guides (wire guide 20; fig 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of Nakade to further include wherein the first pulley is disposed between the first and second wire guides; and wherein the second pulley is disposed between the second and third wire guides based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6]. Modified Nakade in view of Kanou does not explicitly teach first, second, and third wire guides disposed in a handle; wherein the first, second, and third wire guides and first and second pulleys are stacked relative to one another to completely contain the first, second, third, and fourth wire segments in separate compartments.
Furthermore, Chung teaches first (two-step pulley member 1211; fig 3A-C), second (two-step pulley member 1211; fig 3A-C), and third wire guides (two-step pulley member 1211; fig 3A-C) disposed in a handle (knob driving part 100; fig 1); wherein the first (two-step pulley member 1211; fig 3A-C), second (two-step pulley member 1211; fig 3A-C), and third wire guides (two-step pulley member 1211; fig 3A-C) and first (two-step pulley member 1211; fig 3A-C) and second pulleys (two-step pulley member 1211; fig 3A-C) are stacked relative to one another (fig 3A-C) to completely contain the first (transmission wire 1212a; fig 3A-C), second (transmission wire 1212a; fig 3A-C), third (transmission wire 1212a; fig 3A-C), and fourth wire segments (transmission wire 1212a; fig 3A-C) in separate compartments (fig 3A-C).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include first, second, and third wire guides disposed in a handle; wherein the first, second, and third wire guides and first and second pulleys are stacked relative to one another to completely contain the first, second, third, and fourth wire segments in separate compartments based on the teachings of Chung, as a way to provide an endoscope device capable of improving position control [col 2, lines 8-9].

Regarding claim 20, Nakade, Kanou and Chung teach the limitations to claim 19 described above. Nakade further teaches further including the handle (operation section 3; fig 1), wherein the handle includes a recess (inherent inside of operation section casing 11 and holding section casing 12; fig 1). The combination of Nakade, Kanou and Chung does not explicitly teach each of the first, second, and third wire guides are keyed to the recess to prevent rotation relative to the recess when contained therein.
However, Kanou teaches each of the first (wire guide 20; fig 2), second (wire guide 20; fig 2), and third wire guides (wire guide 20; fig 2) are keyed to the recess (“The limiting wall 16 serves to prevent dislodging of the wire guide 20 (see FIG. 1)” [col 4, lines 28-29]) to prevent rotation relative to the recess when contained therein (fig 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the endoscope bending device of modified Nakade to further include each of the first, second, and third wire guides are keyed to the recess to prevent rotation relative to the recess when contained therein based on the teachings of Kanou, as a way to prevent dislodging of a wire guide [col 2, lines 4-6].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Quinn et al. (US 9,931,487) teaches a handle 12 with recess (fig 7).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791